Citation Nr: 1801485	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  16-51 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Janesville, Wisconsin.  This case is currently under the jurisdiction of the RO in Houston, Texas.

The Veteran timely filed a notice of disagreement in July 2016 and in perfecting his appeal in September 2016, requested a hearing before the Board.  Although the Veteran testified at a hearing in January 2017, a written transcript could not be produced due to an audio malfunction that occurred during his testimony.  The case was remanded by the Board in April 2017 to arrange for a new hearing, in accordance with the Veteran's request.

Pursuant to the April 2017 Board remand, the Veteran was notified by letter that a new hearing would be held via video-conference on November 29, 2017.  The Veteran appeared for the hearing, which was held before the undersigned Veterans Law Judge (VLJ), and a transcript of that hearing is associated with the record.  The case now returns to the Board after satisfactory completion of the April 2017 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a)(2) (2012).

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

A new VA audiological examination must be obtained in order to assess the current severity of the Veteran's service-connected bilateral hearing loss.  The Veteran has indicated that the audiological findings from the last VA compensation examination conducted in October 2015 resulted in him needing hearing aids, and he believes that the need for hearing aids is evidence that his disability is worsening.  See September 2016 VA Form-9; December 2016 statement from representative.  In January 2017, the Veteran submitted general information articles regarding hearing loss and hearing aids.  During the November 2017 hearing before the undersigned VLJ, the Veteran testified that his hearing loss has continued to increase in severity since his October 2015 VA examination.  November 29, 2017 Board Hearing Transcript at pgs. 3-5.  Given the assertion of a worsening disability, a new examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide a VA examination by an appropriate medical professional to determine the current severity of the Veteran's bilateral hearing loss.  The entire claims file must be provided to the examiner for review.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

The examiner should provide an explanation for any conclusions reached.

2.  Readjudicate the Veteran's claim for a compensable rating for bilateral hearing loss.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




